COCKRILL, C. J. The law imposes no obligation upon a landlord to pay his tenant for improvements made by him upon the demised premises. The tenant is presumed to repair and improve for his own benefit; and his only right to the fruits of his labor expended for that purpose, is to enjoy the enhanced value of the premises during the term, and within certain limitations to remove the improvements before its expiration. It is only by virtue of an agreement by the landlord to pay for improvements that the tenant can recover their value of him. Kuttar v. Smith, 2 Wall., 491. But a special promise may be implied from conduct, and if the landlord leads the tenant to believe that the value of the improvements he may thereafter put upon the premises will be deducted from the rent or paid to him,'a contract to do so may be implied; and a promise to pay thus imputed to the landlord is the subject of counter-claim in an action by him for the rent. But the mere fact that the landlord permits the tenant to make permanent-improvements without protest or warning that he will not pay, raises no presumption that he intends to do so. Dunn v. Bagby, 88 N. C., 91. Reverse the judgment and remand the cause for a new trial in accordance with these principles.